Citation Nr: 0828834	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  96-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 2, 
2001 for the grant of service connection for hemorrhoids.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to medications 
taken for service-connected post traumatic stress disorder 
(PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiomegaly (enlarged heart) as secondary to service-
connected hypertension.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alcoholism as secondary to service-connected PTSD.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for renal 
insufficiency as secondary to service-connected hypertension.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD) with irritable 
bowel syndrome (IBS).  

8.  Entitlement to an initial rating in excess of 10 percent 
for tinea versicolor.  

9.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for diabetes mellitus, claimed as due to surgery 
performed at a VA facility in July 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to July 
1988. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

A Central Office hearing was held before a Veterans Law Judge 
in June 2000.  Among the issues on appeal at that time were 
whether new and material evidence had been submitted to 
reopen a claim of service connection for a back disability 
and entitlement to an increased rating for tinea versicolor.  

The record reflects that in an October 2000 decision the 
Board granted service connection for GERD.  The Board also 
remanded the following issues for further development: 
entitlement to service connection for a back disability; 
entitlement to an initial rating in excess of 10 percent for 
tinea versicolor; and entitlement to an initial compensable 
rating for IBS.  

In March 2001, pursuant to the October 2000 Board decision, 
the RO assigned a 30 percent rating for GERD.  

In a July 2001 rating decision, the RO denied entitlement to 
service connection for renal insufficiency on a direct basis 
and entitlement to service connection for alcoholism as 
secondary to PTSD.  The veteran did not appeal this decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.104, 20.1103 
(2007).

In June 2002, the RO assigned a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence following 
surgery for the veteran's service-connected gastrointestinal 
disorder, effective July 1, 1996 to August 31, 1996.  
Thereafter, the RO recharacterized the veteran's 
gastrointestinal disorder as GERD with IBS and assigned a 30 
percent rating.  

In September 2002, the RO granted service connection for 
hemorrhoids and assigned a noncompensable rating from April 
2, 2001.  The veteran subsequently perfected an appeal as to 
the effective date of the award.  

In December 2002, the RO denied entitlement to service 
connection for renal insufficiency as secondary to 
hypertension, entitlement to service connection for 
cardiomegaly as secondary to medication taken for GERD, and 
entitlement to service connection for diabetes mellitus as 
secondary to GERD.  The veteran did not appeal this decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.104, 20.1103.

In a September 2003 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims of service connection for renal insufficiency, 
alcoholism, cardiomegaly, and diabetes mellitus.  The veteran 
did not appeal this decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.104, 20.1103.  In June 2005, the RO again determined 
that new and material evidence had not been submitted to 
reopen the claims.  The veteran perfected an appeal of the 
June 2005 rating decision.  

In December 2007, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge.  During the hearing, he 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2007).  In February 
2008, the veteran again submitted additional evidence with a 
waiver of initial RO consideration.  Id.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claims for service connection for 
diabetes mellitus, cardiomegaly, and alcoholism are reopened.  
The Board further finds that additional development of the 
evidence is necessary prior to rendering decisions on the 
merits as to the underlying issues.  The Board also finds 
that additional development is required for the issues of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for renal insufficiency, 
to include as secondary to hypertension, entitlement to 
higher initial ratings for GERD with IBS and tinea 
versicolor, and entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for diabetes mellitus.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran has had hearings with two different Veterans Law 
Judges (June 2000 and December 2007) in connection with some 
of the issues on appeal.  In such circumstance a panel of 
three judges must sign the decision, which must include the 
Veterans Law Judges who had hearings with the veteran.  See 
BVA Directive 8430, paragraph 14, section 9(c).  


FINDINGS OF FACT

1.  In an October 2000 decision, the Board denied entitlement 
to service connection for hemorrhoids.  

2.  A reopened claim for service connection for hemorrhoids 
was received on April 2, 2001.  

3.  In September 2002, the RO granted service connection for 
hemorrhoids, effective April 2, 2001.  

4.  In a September 2003 unappealed rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for diabetes mellitus, cardiomegaly, and 
alcoholism.  

5.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating these 
claims.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 2, 
1001 for the grant of service connection for hemorrhoids have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

2.  The September 2003 RO decision declining to reopen the 
claim of service connection for diabetes mellitus is final; 
new and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2007).

3.  The September 2003 RO decision declining to reopen the 
claim of service connection for cardiomegaly is final; new 
and material evidence has been submitted since that decision 
to reopen this claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103.

4.  The September 2003 RO decision declining to reopen the 
claim of service connection for alcoholism is final; new and 
material evidence has been submitted since that decision to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  VA must provide such notice 
to a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.



In this case, the RO, in a September 2002 rating decision, 
awarded the veteran service connection for hemorrhoids and 
assigned a noncompensable rating from April 2, 2001.  Thus, 
the veteran's hemorrhoids claim was substantiated in 
September 2002 and VA no longer has any further duty to 
notify the veteran on how to substantiate his claim.  Rather, 
VA is required to fulfill its statutory duties under 
38 U.S.C.A. § 7105.  

The veteran has appealed for an earlier effective date for 
the grant of service connection for hemorrhoids.  On review 
of the record, the Board notes that the RO sent the veteran 
letters in June 2003 and August 2003 requesting that he 
identify any evidence that could support his claim for an 
earlier effective date.  In August 2003, the RO also sent him 
a statement of the case which notified him of the criteria 
for establishment of an earlier effective date.  In addition, 
during the December 2007 hearing, the veteran maintained that 
he had submitted medical proof that he had hemorrhoids prior 
to April 2, 2001.  Seeing as the veteran clearly had an 
understanding of what was required to establish an earlier 
effective date for the grant of service connection, the Board 
determines that any defect in VCAA notice is harmless and 
resulted in no prejudice to the veteran.

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the earlier effective 
date claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

Regarding the new and material claims, the Board notes that 
in a recent precedent case, Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new" and "material" 
evidence as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  Since the Board is reopening the 
claims of entitlement to service connection for diabetes 
mellitus, cardiomegaly, and alcoholism it finds that the 
notification requirement of Kent has been satisfied.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The claims 
file in this case consists of multiple (10) volumes of 
evidence, including service treatment records, VA and private 
treatment records, VA examination reports, and medical 
articles.  The veteran has not indicated he has any further 
evidence to submit to VA, or which VA needs to obtain.  On 
the contrary, the veteran stated in June 2007 that he had no 
additional evidence to submit.  As such, there is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to an effective date earlier than April 2, 2001 
for the grant of service connection for hemorrhoids.  

Pertinent Law and Regulations

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of April 2, 
2001 is the earliest effective date assignable for service 
connection for the veteran's hemorrhoids as a matter of law.

The evidence reveals that the veteran's original claim for 
service connection for hemorrhoids was denied by the Board in 
October 2000.  That decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  A reopened claim for service 
connection for hemorrhoids was received on April 2, 2001.  
The RO established service connection for hemorrhoids from 
April 2, 2001 by a rating decision in September 2002.  

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
between October 2000 and April 2001 the veteran did not 
submit any claim, either formal or informal, for service 
connection for hemorrhoids.  The veteran does not contend 
that he filed a specific claim for service connection for 
hemorrhoids during this period.  

In the absence of a claim to reopen prior to April 2001, 
entitlement to an effective date earlier than April 2, 2001 
for the grant of service connection for hemorrhoids is 
precluded as a matter of law.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The Board acknowledges the veteran's assertion that the 
proper effective date should be January 25, 1996, the date he 
filed his original claim for service connection; however, as 
previously noted, that claim was denied in a final Board 
decision in October 2000.  Therefore, as a matter of law, the 
effective date for the grant of service connection can be no 
earlier than the date of receipt of the veteran's reopened 
claim, which the record shows is April 2, 2001.  Any argument 
that contends that an earlier effective date is warranted 
fails.  The Board notes that the veteran has not alleged any 
clear and unmistakable error in its October 2000 decision.  

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to April 2, 2001 for the grant of service connection 
for hemorrhoids.  The benefit sought on appeal is accordingly 
denied.




Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to medications 
taken for service-connected PTSD.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiomegaly as secondary to service-connected hypertension.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alcoholism as secondary to service-connected PTSD.  

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  In addition, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a), as amended by 38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156].  This change 
in the law pertains only to claims filed on or after August 
29, 2001.  Because the veteran's claims to reopen were 
initiated in March 2004, after the effective date of the 
revision, his claims will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).






Analysis

Initially, the Board notes that service connection is in 
effect for hypertension, PTSD, and GERD.  

In a July 2001 rating action, the RO denied entitlement to 
service connection for alcoholism.  In December 2002, the RO 
denied entitlement to service connection for service 
connection for cardiomegaly as secondary to medications taken 
for GERD and service connection for diabetes mellitus as 
secondary to GERD.  The veteran did not appeal these 
decisions.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

In a September 2003 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for diabetes 
mellitus, cardiomegaly, and alcoholism.  The veteran did not 
appeal this decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.

In March 2004, the veteran sought to reopen his claims.  

The task before the Board is to determine whether the veteran 
has submitted any new and material evidence since the 
September 2003 unappealed rating decision which would warrant 
a reopening of the claims.  

I.  Diabetes Mellitus 

The veteran contends that his diabetes mellitus is the result 
of medications he was prescribed to treat his PTSD.  

Since the September 2003 rating decision the veteran has 
submitted copies of medical studies which conclude that 
patients taking "second-generation antipsychotics" are more 
likely to develop diabetes mellitus than patients who took 
first-generation antipsychotics.  The studies identify 
second-generation antipsychotics as including clozapine, 
risperidone, olanzapine, and quetiapine.  During the December 
2007 hearing, the veteran testified that he had been 
prescribed risperidone for his PTSD.  

The Board finds that the medical studies along with the 
veteran's testimony constitutes new and material pursuant to 
38 C.F.R. § 3.156.  Accordingly, this claim is reopened.  See 
38 C.F.R. § 3.156.

II.  Cardiomegaly 

Evidence added to the record since the September 2003 rating 
action includes a December 2003 statement from Dr. D.A. 
wherein he reports treating the veteran for cardiac 
conditions since November 2001 and opines that the veteran's 
cardiomegaly is related to hypertensive cardiovascular 
disease.  

Dr. D.A.'s December 2003 statement is new and material 
evidence since it provides a medical nexus between the 
veteran's cardiomegaly and a service-connected disability.  
See 38 C.F.R. § 3.310.  Accordingly, this claim is reopened.  
See 38 C.F.R. § 3.156.

III.  Alcoholism

Initially, the Board notes that service connection for 
alcoholism is prohibited as a matter of law unless it is 
secondary to or a symptom of a service-connected disability.  
See Section 8052 of the Omnibus Budget Reconciliation Act of 
1990 (OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-351; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301; 
see also Allen v. Principi, supra.

As already noted, service connection is in effect for PTSD.  
The veteran contends that he drinks to cope with his 
psychiatric disability.  

Evidence added to the record since the September 2003 rating 
action includes a December 2003 statement from F.J., the 
program director of an addiction treatment facility, wherein 
he opines that the veteran's alcohol abuse is related to his 
PTSD symptoms.  The Board finds this statement constitutes 
new and material evidence.  Therefore, the claim is reopened.  
See 38 C.F.R. § 3.156.

The Board must point out, however, that although the above-
cited evidence is sufficient for the limited purpose of 
reopening these claims, it ultimately may not be sufficient 
to permit granting these claims.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  This is yet to be determined, and 
these claims will not be readjudicated until completion of 
the additional development on remand.


ORDER

Entitlement to an effective date earlier than April 2, 2001 
for the grant of service connection for hemorrhoids is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus, to 
include on a secondary basis, is reopened; to that extent 
only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for cardiomegaly, to 
include on a secondary basis, is reopened; to that extent 
only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for alcoholism, to include 
on a secondary basis, is reopened; to that extent only, the 
appeal is granted.




REMAND

Entitlement to service connection for a back disability.  

Entitlement to service connection for diabetes mellitus, to 
include as secondary to medications taken for service-
connected PTSD.  

Entitlement to service connection for cardiomegaly as 
secondary to service-connected hypertension.  

Entitlement to service connection for alcoholism as secondary 
to service-connected PTSD.  

The veteran contends that his current back disability is the 
result of an in-service injury, specifically when he fell 
down some stairs in 1972.  

The veteran's service treatment records confirm that he 
injured himself in a fall in June 1972; however, the records 
associated with the incident contain no reference to any 
complaints or findings regarding his back.  The records show 
that the veteran fell on some stairs and a footlocker fell on 
his foot.  After evaluation, he was given a pair of crutches 
and instructed to keep weight off his left foot.  Again, 
there was no complaint or finding pertaining to the back.  
Subsequent records, however, do show that in May 1977 the 
veteran complained of pain across his lower back.  The 
diagnosis was muscle spasm of unknown etiology.  

Upon review, the Board notes that the record contains two 
opinions regarding the etiology of the veteran's current back 
disability.  In a June 2000 statement, Dr. A.C. reported that 
he had treated the veteran extensively and that according to 
history provided by the veteran, he began having significant 
back symptoms after he fell down some stairs in service.  Dr. 
A.C. opined that it was "probable" that the veteran's 
symptoms did result from this injury.  In March 2001, 
following a review of the claims file and a clinical 
evaluation, a VA examiner opined that the veteran's back 
condition was not related to his military service and that 
"no such documentation was noted."  

Upon review, the Board finds that both opinions are 
inadequate.  Dr. A.C.'s opinion was clearly based solely on 
history reported by the veteran and not supported by clinical 
evidence.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see 
also LeShore v. Brown, 8 Vet. App. 409 (1995).  Despite the 
veteran's assertions, the service treatment records simply do 
not show that he injured his back in June 1972 when he fell 
down some stairs.  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

The Board also finds that while the VA examiner reviewed the 
claims file in formulating his opinion, he failed to mention 
the complaint of lower back pain in May 1977 and whether this 
was in any way related to his current disability.  

Therefore, the Board feels that the veteran should be 
provided a new VA examination for the purposes of determining 
the etiology of his current back disability.  The Board also 
feels that the veteran should be afforded VA examinations 
regarding the recently reopened claims - diabetes mellitus, 
cardiomegaly, and alcoholism.  As noted above, the veteran 
has submitted medical literature indicating that certain 
antipsychotic medications, including one he was allegedly 
prescribed, increase the chance of developing diabetes 
mellitus.  In addition, a private physician's statement 
maintains that the veteran's cardiomegaly is related to his 
PTSD while a program director at an addiction facility 
maintains that his alcoholism is related to his PTSD.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for renal 
insufficiency as secondary to service-connected hypertension.  

A review of the record reflects that the veteran's original 
claim of service connection for renal insufficiency was 
denied by the RO in a July 2001 rating decision.  The 
evidence upon which the decision was based included a March 
2001 VA examination which acknowledged treatment for acute 
renal tubular necrosis in December 1999-January 2000, but 
indicated that the renal tubular necrosis was thought to be 
secondary to binge alcohol drinking.  It was deemed an acute 
episode with resolution.  The VA examiner stated that there 
was no evidence of renal insufficiency noted at the present 
time.  The veteran filed a notice of disagreement with this 
decision in February 2002 and a statement of the case was 
issued in September 2002; however, the veteran did not file a 
substantive appeal.  Therefore, that decision is final.  

In a December 2002 rating action, the RO denied entitlement 
to service connection for renal insufficiency as secondary to 
hypertension noting that the evidence did not show a 
definitive diagnosis of the condition as secondary to 
hypertension.  

In April 2003, the veteran submitted a statement which was 
construed as a claim to reopen for service connection for 
renal insufficiency.  In August 2003, the veteran was sent a 
VCAA letter which explained that the July 2001 rating 
decision denying service connection for renal insufficiency 
was final.  He was provided the definition of "new and 
material" evidence.  In a September 2003 rating decision, 
the RO determined that new and material had not been 
submitted to reopen the claim for service connection for 
renal insufficiency.  [The RO also determined that there had 
been no clear and unmistakable error in the July 2001 rating 
decision which denied service connection.]  The veteran did 
not appeal this decision.  

In March 2004, the veteran filed what was considered a claim 
to reopen for service connection for renal insufficiency.  In 
June 2005, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  

As noted above, the Court has held that in providing a 
claimant with notice of the legal requirement of "new" and 
"material" evidence as the pre-requisite for reopening a 
previously denied claim, the content of the VCAA notice 
issued must inform the appellant of the "unique character of 
evidence that must be presented" in order to reopen the 
denied claim in the specific case at issue -- including with 
respect to each legal requirement that must be established to 
warrant entitlement to the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Upon review, the Board 
finds that the veteran has not received notice that complies 
with the VCAA.  The record shows no VCAA letter being sent 
regarding the new and material issue in conjunction with the 
March 2004 reopen claim.  The Board notes that even if the 
August 2003 VCAA letter could somehow be construed as being 
associated with the current claim it did not identify the 
type of evidence (e.g., evidence showing that the veteran 
currently has renal insufficiency) necessary to satisfy the 
element of the underlying claim which was found insufficient 
in the previous denials, in accordance with Kent, supra.

Entitlement to an initial rating in excess of 30 percent for 
GERD with IBS.  

Entitlement to an initial rating in excess of 10 percent for 
tinea versicolor.  

The record reflects that the last VA examination pertaining 
to these conditions was conducted in April 2002, more than 
six years ago.  During the December 2007 hearing, the veteran 
reported a worsening of the conditions.  See, e.g., Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined 
the Board should have ordered contemporaneous examination of 
the veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

In addition, the Board notes that while this appeal was 
pending, and since the last VA examination, the applicable 
rating criteria for evaluating skin disorders were amended - 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  During the December 2007 hearing, the 
veteran testified that tinea versicolor affected 35-40 
percent of his body, especially his groin, back and arms.  
See hearing transcript, pages 7-10.  The Board notes that 
under the new rating criteria, a 30 percent rating is 
warranted when 20-40 percent of the entire body or 20-40 
percent of exposed areas are affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).  

The veteran has also requested that his digestive disorders 
be rated separately.  


Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for diabetes mellitus, claimed as due to surgery performed at 
a VA facility in July 1996.  

VA records reflect that on July 1, 1996, the veteran 
underwent a Nissen fundoplication.  He contends that this 
procedure caused his diabetes mellitus.  

When it is determined that there is additional disability 
resulting from a disease or injury, or aggravation of a 
disease or injury, suffered as a result of VA training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In particular, with regard to medical treatment, 
the disability must not be caused by the veteran's own 
willful misconduct; in addition, the proximate cause of the 
disability must be carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the care in question; or the 
proximate cause was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.380 (2007).

The provisions of 38 U.S.C.A. § 1151 currently in effect thus 
provide, in pertinent part, that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

A review of the June 2005 rating decision shows that the RO 
adjudicated the veteran's 1151 claim as part of his claim to 
reopen for service connection for diabetes mellitus.  
However, the Board notes that the 1151 claim should have been 
addressed as a separate issue.  Consequently, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 must be 
remanded to the AOJ for proper adjudication.  The Board notes 
that neither the November 2005 statement of the case 
regarding the new and material issue nor the May 2007 
supplemental statement of the case included the law and 
regulations pertaining to 1151 claims.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
specifically concerning the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for renal 
insufficiency as secondary to 
hypertension.  The letter must: (i) 
advise her of the type of evidence 
needed to substantiate this claim; (ii) 
apprise him of the evidence she must 
submit; and (iii) apprise him of the 
evidence VA will obtain.  In addition, 
the letter must provide notice of the 
legal requirement of "new" and 
"material" evidence as the pre-
requisite for reopening this previously 
denied claim.  The letter must describe 
what evidence would be needed to 
substantiate the element or elements 
found insufficient in the previous 
denial (i.e., evidence showing current 
disability).  This notice is required 
by Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the issues on appeal in 
recent years.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  

2.  Schedule the veteran for 
appropriate VA examinations to 
determine the etiology of his back 
disability, diabetes mellitus, 
cardiomegaly and alcoholism, and the 
current severity of his service-
connected GERD with IBS and tinea 
versicolor.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners prior to the examinations.  
All indicated tests and studies should 
be performed.

Regarding the back disability, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's current back 
disability is related to the episode of 
back pain documented during service in 
May 1977.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

Regarding the diabetes mellitus, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's diabetes 
mellitus is related to his service-
connected PTSD, including medications 
prescribed for his psychiatric 
symptomatology.  In addition, the 
examiner should provide an opinion as 
to whether the proximate cause of the 
veteran's diabetes mellitus was either 
(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part 
of the VA in furnishing the July 1996 
surgical treatment, or (2) an event not 
reasonably foreseeable.  The examiner 
should specifically make a finding as 
to whether or not VA failed to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

Regarding the cardiomegaly, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's cardiomegaly is 
related to his service-connected 
hypertension.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

Regarding the alcoholism, the examiner 
should express an opinion as to whether 
it is at least as likely as not that 
the veteran's alcoholism is related to 
his service-connected PTSD.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.

Regarding the GERD with IBS, the 
examiner is asked to assess the 
severity of the veteran's digestive 
disorders, and include a discussion as 
to whether the veteran experiences 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with anemia; or other symptom 
combinations productive of impairment 
of health.  The severity of the health 
impairment experienced by the veteran 
should be fully assessed and 
descriptive terms such as mild, 
moderate and severe may be used.  

Regarding the tinea versicolor, the 
examiner is asked to assess the 
severity of the veteran's skin 
disorder, and include a discussion as 
to whether there is exudation or 
itching constant, extensive lesions, or 
marked disfigurement.  The examiner 
should also indicate whether the 
condition affects 20 to 40 percent of 
the entire body or 20 to 40 percent of 
exposed areas affected, or, the veteran 
requires systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



			
       DEBORAH W. SINGLETON	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                              WAYNE M. 
BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


